DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
          The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
         The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.





Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 6-11 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Othmezouri et al. (USPAP       2013/0084,008), hereinafter, “Othmezouri”, in view of Cox et al. (USPAP       2020/0380,270), hereinafter, “Cox”.

                  Regarding claim 1, Othmezouri recites, performing patch matching to determine matched patches; generating a double linked list with the matched patches (Please note, paragraph 0033. As indicated the regions or patches can be part of an object in the image. A patch in the latent image is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass)).
      Othmezouri does not expressly recite, calculating an accumulated occupancy map and a weight.
      Cox recites, calculating an accumulated occupancy map and a weight (Please note, paragraph 0079. As indicated when particles are resampled (at regular intervals), the particle weights are derived from the measure of consistency between observations and the two maps. For example, an occupancy grid may include a much larger number of points than a landmark map of a similar geographical area. If resampling were based on the number of points, then the occupancy grid might dominate the resampling process. These measures of consistencies may be weighted between the occupancy grid map which is dense and the landmark/point object map which is sparse).
       Othmezouri & Cox are combinable because they are from the same field of endeavor.



calculating an accumulated occupancy map and a weight operation of Cox in Othmezouri’s invention.
        The suggestion/motivation for doing so would have been as indicated on paragraph 0079, “tuning this weighting for different environments during mapping may improve the accuracy of the resulting map”. 
                   Therefore, it would have been obvious to combine Cox with Othmezouri to obtain the invention as specified in claim 1.
                   Regarding claim 2, Othmezouri recites, compare patches and determine if the patches have a similarity above a threshold (Please note, paragraph 0061. As indicated figure 4 shows how the simple and effective methods of the present invention, e.g. based on rectangular patches matches, automatically labels frames in a video sequence, given only two pre-labelled frames. In figure 4 frames 1 and 25 on the top row have user provided labels. Ground truth for frames 6, 12 and 18 are provided for comparison on the top row. The proposed method propagate labels fairly accurately under a panning motion).
                   Regarding claim 3, Othmezouri recites, a match with a forward patch and/or a backward patch. (Please note, paragraph 0033. As indicated the regions or patches can be part of an object in the image. A patch in the latent image is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass)).
                   Regarding claim 6, Othmezouri recites, calculating the weight of each patch is based on whether there is a backward matched patch and the weight of forward matched patches. (Please note, paragraph 0033).
                  Regarding claim 7, Othmezouri recites, matched patches based on a patch sorting algorithm (Please note, figure 1).

the E-step computes patch to patch mappings and assigns a probability to each match. The mapping is from a patch in the current latent image to a plurality of patches in one or more previous images. This is equivalent to patch cross-correlation. FIG. 2 illustrates the E-step pictorially. Each of the instances of the mapping instances T.sub.k,jis assigned the probability q(T.sub.k,j). The probability p(T.sub.k,j) is equi-probable over a rectangular search area (although other shapes of search area could be used). Patches in frame k-1 are indexed 1,2,3 and so on. Their centres are shaded. For patch j at time k the variable T.sub.k,j represents its mapping to another patch at time k-1. Patches are ordered and assigned a unique scalar index between 1:.OMEGA., therefore T.sub.k,j takes on index values. For example, T.sub.k,j=j' implies the event patch j at time k is mapped to patch j' at time k-1.).
Regarding claims 9-11 and 14-16, analysis similar to those presented for claims 1-3 and 6-8, respectively, are applicable.











Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Othmezouri et al. (USPAP       2013/0084,008), hereinafter, “Othmezouri”, in view of Cox et al. (USPAP       2020/0380,270), hereinafter, “Cox” as applied to claim 1 above, and further in view of Ahuja et al. (USPAP       2016/0292,394), hereinafter, “Ahuja”.

           Regarding claims 4, Othmezouri recites, performing patch matching to determine matched patches; generating a double linked list with the matched patches (Please note, paragraph 0033. As indicated the regions or patches can be part of an object in the image. A patch in the latent image is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass)).
        Cox recites, calculating an accumulated occupancy map and a weight (Please note, paragraph 0079. As indicated when particles are resampled (at regular intervals), the particle weights are derived from the measure of consistency between observations and the two maps. For example, an occupancy grid may include a much larger number of points than a landmark map of a similar geographical area. If resampling were based on the number of points, then the occupancy grid might dominate the resampling process. These measures of consistencies may be weighted between the occupancy grid map which is dense and the landmark/point object map which is sparse).
       Othmezouri and Cox do not expressly recite, utilizing OR-ing operation. 
       Ahuja recites, utilizing OR-ing operation (Please note, paragraph 0208. As indicated number of elementary operations such as addition, subtraction, multiplication, division, modulus, bitwise and-ing, bitwise OR-ing, etc can be performed per cycle by one or more pipeline stages of the molecular processing system).



        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this OR-ing operation of Ahuja in Othmezouri & Cox’s invention.
        The suggestion/motivation for doing so would have been as indicated on paragraph 0208, “thus, the partitioning process may be constrained to produce subrepresentations such that the number of computations associated with each subrepresentation is less than a maximum number”.
                   Therefore, it would have been obvious to combine Othmezouri, Cox with Ahuja to obtain the invention as specified in claim 4.
Regarding claim 12, analysis similar to those presented for claim 4, are applicable.














Claims 5 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Othmezouri et al. (USPAP       2013/0084,008), hereinafter, “Othmezouri”, in view of Cox et al. (USPAP       2020/0380,270), hereinafter, “Cox” as applied to claim 1 above, and further in view of Kim et al. (USPAP       2020/0021,847), hereinafter, “Kim”.

           Regarding claims 5, Othmezouri recites, performing patch matching to determine matched patches; generating a double linked list with the matched patches (Please note, paragraph 0033. As indicated the regions or patches can be part of an object in the image. A patch in the latent image is matched with patches in a previous image (forward pass) or in a subsequent image (backward pass)).
        Cox recites, calculating an accumulated occupancy map and a weight (Please note, paragraph 0079. As indicated when particles are resampled (at regular intervals), the particle weights are derived from the measure of consistency between observations and the two maps. For example, an occupancy grid may include a much larger number of points than a landmark map of a similar geographical area. If resampling were based on the number of points, then the occupancy grid might dominate the resampling process. These measures of consistencies may be weighted between the occupancy grid map which is dense and the landmark/point object map which is sparse).
       Othmezouri and Cox do not expressly recite, aligning bounding boxes of patches. 
       Kim recites, aligning bounding boxes of patches (Please note, paragraph 0229. As indicated a binary occupancy map is generated such that when the patches are packed in the image frame, a bounding box of the patch, aligned to an occupancy resolution does not intersect any previously packed patches of size=occupancy resolution*size occupancy resolution).



        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this aligning bounding boxes of patches operation of Kim in Othmezouri & Cox’s invention.
        The suggestion/motivation for doing so would have been as indicated on paragraph 0229, “such that for any overlapping bounding boxes, the corresponding patch that goes with the bound box can be resolved based on the hierarchy of patch information”.
                   Therefore, it would have been obvious to combine Othmezouri, Cox with Kim to obtain the invention as specified in claim 5.
Regarding claim 13, analysis similar to those presented for claim 5, are applicable.

















Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 











Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, February 23, 2021